Robinson, J.,
delivered the opinion of the Court.
The appellee is the owner of a leasehold interest for a term of ninety-nine years renewable forever, in a lot of ground situated in the city of Baltimore, and lying” on a branch of the Patapsco, known as Spring Gardens. Upon this lot there was at the date of the lease a wharf, extending to the Port Warden’s line, which formed its southern boundary.
In 1858 the Messrs. Boyd and the appellee’s firm, who then owned the entire leasehold interest in said lot, were authorized by an ordinance of the city of Baltimore, to extend the Port Warden’s line two hundred and thirty feet further out into the water, and also to extend their wharf and other improvements over this lot, which was accomplished by means of natural accretion and artificial deposits, and have continued ever since to use the improvements thus made for business purposes.
In 1872 the appellant purchased the reversion in said lot subject to the leasehold interest of the appellee, and this suit is brought to try the question of title and possession of the accretion and of the artificial addition and embankment thus made.
The appellant contends,
1st. That being the owner of the fee he alone is entitled to the accretion of land, whether formed by natural or artificial causes ; and that the appellee being the owner of a mere leasehold interest in a lot described by fixed bounda-ries, has no right to use the accretion thus formed during the term.
2nd. That as owner of the fee he alone is entitled to make embankments or artificial improvements into the water.
That a riparian owner is entitled to the increase of soil formed by waters gradually or imperceptibly receding, is well settled law, and it is equally clear, we think, that the use of the accretion thus formed, may be assigned by *528the riparian owner to a lessee for and during the term. Whether the use would pass to a lessee of a water lot demised by fixed boundaries, as a right incident to the lot itself,' is a question not necessary to be decided in this case. Here the lessor not only assigned and conveyed to the lessees, for the term of ninety-nine years renewable forever, the lot in question; by fixed and ascertained boundaries, but also “ all the improvements thereon made, lanes, alleys, waters, privileges, appurtenances and advantages to the same belonging or in anywise appertaining.” That the lessor was entitled to the accretion by alluvion as a right incident and appurtenant to his ownership of the lot is conceded, and if so, the language used in this lease is certainly broad and comprehensive enough to convey to the lessee, “every right of enjoyment and possession in, or appurtenant to the ground leased which the lessor had, to be held ,and enjoyed by the lessee so long as he pays, his rent and performs his covenants.”
We do not agree with the counsel for the appellant, that under the Act of 1145, the owner of the fee is alone authorized to make improvements into the water in front of a riparian lot. In the case of the City of Baltimore vs. White, 2 Gill, 444, the right of the lessee to make' the extension or improvement into the water was expressly recognized. There the lot was leased by the heirs of McElderry to Martin E. Maher, and the Court say,
“By the deed for the reversion to Robert and John Oliver, all the right, title and interest of the heirs of McElderry as well in the water lots demised to Martin E.’ Maher, as in the extension or improvements thereon, which the lessee was authorized to malee, passed to said Olivers.” In that case the right to make the extension it is true was assigned in express terms. Here the lessor does not say in so many words that the lessee shall have the right to improve out,' but he does assign and convey all the ways, waters, privileges, appurtenances and advantages belonging *529or in anywise appertaining to the demised premises. At tlie date of this lease, the lessors as owners of the lot hounding on the navigable waters of the Patapsco, had the right or privilege under the Act of 1745, of making, with the concurrence of the city authorities, wharves or other improvements into the water, and the language used in the lease is certainly broad enough to convey this right or privilege to the lessee during the running of the lease.
(Decided 5th March, 1875.)
We have examined carefully Harrison vs. Steritt, 4 H. & McH., 540; Giraud vs. Hughes, 1 G. & J., 249 ; and Casey’s Lessee vs. Inloes, et al., 1 Gill, 511, and without extending this opinion by a review of these cases it is sufficient to say they are not in conflict with the views herein expressed.
For these reasons the judgment below will be affirmed.

Judgment affirmed.